139 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Robert MURPHY, Defendant-Appellant.
No. 97-15671.D.C. No. CV-96-00121-DWH.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 14, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the District of Nevada David Warner Hagen, District Judge, Presiding.
Before CHOY, SCHROEDER, and NOONAN, Circuit Judges.


1
ORDER*


2
The judgment of the district court is AFFIRMED for the reasons stated in the district court's order filed March 25, 1997.


3
IT IS SO ORDERED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3